Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              January 07, 2022

The Court of Appeals hereby passes the following order:

A22E0026. MATTHEW CHARLES CARDINALE v. MATT
    WESTMORELAND et al.

      The Appellant in the above-styled case has filed an Emergency Motion
pursuant to Court Rule 40(b) entitled Emergency Motion For Stay Of Order
Compelling Waiver Of Appellant's Attorney-Client Privilege. After review, said
motion is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/07/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.